The testimony of the victim, during which he recited the details of the robbery, plus his subsequent encounters with the defendant during which the defendant admitted his guilt and sought to convince the victim to recant his identification of him, were properly credited by the jury (see, People v Garafolo, 44 AD2d 86, 88). Moreover, the People met their burden of disproving the defendant’s alibi defense beyond a reasonable doubt (Penal Law § 25.00 [1]; People v Victor, 94 AD2d 289, affd 62 NY2d 374). The jury properly assessed the credibility of the various alibi witnesses, and chose to believe the People’s case (see, People v Gruttola, 43 NY2d 116, 122). It is clear that the requisite weighing of the conflicting testimony and the strengths of competing inferences properly led to the jury’s verdict of guilt (see, People v Bleakley, 69 NY2d 490, 495). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.